Exhibit 10.1

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

AND

 

STATE OF ILLINOIS

 

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

 

DIVISION OF BANKING

 

SPRINGFIELD, ILLINOIS

 

 

)

 

IN THE MATTER OF

)

 

 

)

ORDER TO CEASE AND DESIST

WEST SUBURBAN BANK

)

 

LOMBARD, ILLINOIS

)

FDIC-08-183b

 

)

DB NO. 2008-DB-49

(Illinois Chartered

)

 

Insured Nonmember Bank)

)

 

 

)

 

 

West Suburban Bank, Lombard, Illinois (the “Bank”), having been advised of its
right to a NOTICE OF CHARGES AND OF HEARING detailing the alleged unsafe or
unsound banking practices and violations of law, rule or regulation related to
the Bank Secrecy Act, 31 U.S.C. §§ 5311-5330, and regulations implementing the
Bank Secrecy Act, including 12 C.F.R. Part 326, Subpart B, and 31 C.F.R.
Part 103 (hereinafter collectively, the “Bank Secrecy Act” or “BSA”), which are
alleged to have been committed by the Bank, and of its right to a hearing on the
charges under section 8(b) of the Federal Deposit Insurance Act

 

--------------------------------------------------------------------------------


 

(the “Act”), 12 U.S.C. § 1818(b), and 38 Ill. Adm. Code, Section 392.30,
regarding hearings before the Illinois Department of Financial and Professional
Regulation, Division of Banking (the “Division”), and having waived those
rights, entered into a STIPULATION AND CONSENT TO THE ISSUANCE OF AN ORDER TO
CEASE AND DESIST (“STIPULATION”) with representatives of the Federal Deposit
Insurance Corporation (the “FDIC”) and the Division, dated December 2, 2008,
whereby, solely for the purpose of this proceeding and without admitting or
denying the alleged charges of unsafe or unsound banking practices and
violations of law, rule, or regulation related to the BSA, the Bank consented to
the issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the
Division.

 

The FDIC and the Division considered the matter and determined that there was
reason to believe that the Bank had engaged in unsafe or unsound banking
practices and had violated laws, rules, or regulations related to the BSA. The
FDIC and the Division, therefore, accepted the STIPULATION and issued the
following:

 

ORDER TO CEASE AND DESIST

 

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns, cease and desist from the following unsafe or unsound
banking

 

2

--------------------------------------------------------------------------------


 

practices and violations of law, rule, or regulation related to the BSA:

 

A.                                   Operating the Bank with a board of
directors (“Board”) which has failed to provide adequate supervision over and
direction to the executive management of the Bank to prevent unsafe or unsound
banking practices and violations of law, rule and regulations related to the
BSA.

 

B.                                     Operating the Bank with an ineffective
system of internal controls to ensure ongoing compliance with the BSA.

 

C.                                     Operating the Bank without adequate
independent testing commensurate with the level of BSA risk.

 

D.                                    Operating in violation of section 326.8,
of the FDIC’s Rules and Regulations, 12. C.F.R. § 326.8, and the Treasury
Department’s Financial Recordkeeping Regulations, 31 C.F.R Part 103.

 

E.                                      Operating the Bank with management whose
practices have resulted in violations of law and regulation related to the BSA.

 

IT IS FURTHER ORDERED that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns, take affirmative action as follows:

 

3

--------------------------------------------------------------------------------


 

WRITTEN BSA COMPLIANCE PROGRAM

 

1.             (a)           Within sixty (60) days of the effective date of
this ORDER, the Bank shall develop, adopt, and implement a revised written BSA
Compliance Program, which fully meets all applicable requirements of section
326.8 of the FDIC’s Rules and Regulations (“FDIC Rules”), 12 C.F.R. § 326.8, and
which is designed to, among other things, assure and maintain full compliance by
the Bank with the BSA and the rules and regulations issued pursuant thereto.

 

(b)           The Bank shall provide the Regional Director of the Chicago
Regional Office of the FDIC (“Regional Director”) and the Division with a copy
of the revised written BSA Compliance Program for review and comment.
Thereafter, the revised program shall be implemented in a manner acceptable to
the Division and the Regional Director, as determined at subsequent examinations
and/or visitations of the Bank. At a minimum, the program shall:

 

i.                                                  Require the Bank to develop,
adopt and implement a revised, effective written policy designed to assure full
compliance with all provisions of the BSA.

 

ii.                                               Require the Bank to develop a
system of internal controls to assure full compliance with the BSA and the
rules and

 

4

--------------------------------------------------------------------------------


 

regulations issued pursuant thereto, including procedures to detect and monitor
all transactions, to assure the identification and proper reporting of all known
or suspected criminal activity, money laundering activity, or violations of the
BSA.

 

iii.                                            Provide for improved,
comprehensive independent testing of compliance with all applicable rules and
regulations related to the BSA, including assurance that compliance audits are
performed at least annually, are fully documented, require a comprehensive
scope, and are conducted with the appropriate segregation of duties by a party
who is qualified to perform such audits. Written findings of each independent
test shall be presented to the Board and noted in the minutes of the Board’s
meeting at which received.

 

iv.                                           Designate a senior Bank official
to be responsible for overall BSA compliance. This designated senior Bank
official shall be in a position, and have the authority,

 

5

--------------------------------------------------------------------------------


 

to make and enforce policies with respect to BSA compliance, and to assure that
full and complete corrective action is taken regarding previously identified
violations and deficiencies. This senior Bank official shall have the necessary
knowledge and expertise to effectively oversee the Bank’s BSA program
commensurate with the level of risk in the Bank’s operations. The Bank shall
request and obtain the Regional Director’s and Division’s prior written approval
to the addition of any individual as a BSA Compliance Officer.

 

v                                                 Provide for accurate and
comprehensive risk assessments for BSA and OFAC compliance which fully take into
account the nature of the Bank’s operations.

 

vi.                                           Establish due diligence practices
and written guidelines for all customers that are commensurate with the level of
BSA and money laundering risk posed by each customer.

 

vii.                                        Establish due diligence practices
and

 

6

--------------------------------------------------------------------------------


 

written guidelines for Money Services Businesses (“MSBs”) that are fully
consistent with the Interagency Interpretive Guidance on Providing Banking
Services to Money Services Businesses Operating in the United States, as set
forth in FDIC Financial Institution Letter 32-2005, dated April 26, 2005
(“FIL-32- 2005”).

 

viii.                                     Provide for and document effective
training of all appropriate personnel, including, without limitation, tellers,
customer service representatives, lending officers, private and personal banking
officers, and all other customer contact personnel. The training shall be
conducted by qualified staff and/or independent contractors, and the training
requirement shall apply to all individuals involved in Bank operations, and
shall include training in all aspects of regulatory and internal policies and
procedures related to the BSA, with a specific emphasis on the detection and
reporting of known

 

7

--------------------------------------------------------------------------------


 

and/or suspected criminal activity. The training curriculum shall be updated on
a regular basis, not less frequent than annually, to assure that all personnel
are provided with the most current and up to date information.

 

BSA STAFF

 

2.             Within thirty (30) days from the effective date of this ORDER,
the Bank shall analyze and assess the Bank’s staffing needs in order to provide
for an adequate number of qualified staff for the Bank’s BSA Department,
including provision for succession of BSA responsibilities. The BSA Department
staff shall be evaluated to determine whether these individuals possess the
ability, experience, training and other necessary qualifications required to
perform present and anticipated duties, including adherence to the Bank’s BSA
Compliance Program, the requirements of the BSA regulations, and the provisions
of this ORDER.

 

DIRECTORS’ BSA COMMITTEE

 

3.             Within thirty (30) days from the effective date of this ORDER,
the Board shall establish a Directors’ BSA Committee (“BSA Committee”) to
oversee the Bank’s compliance with BSA regulations and the Bank’s BSA Compliance
Program Policies and

 

8

--------------------------------------------------------------------------------


 

Procedures. A majority of the members of the BSA Committee shall be independent,
outside directors. The BSA Committee shall receive comprehensive monthly reports
from the BSA Compliance Officer, appointed pursuant to paragraph 1(b)(iv) above,
regarding the Bank’s compliance with BSA regulations and the Bank’s BSA
Compliance Program described in paragraph 1 above. The BSA Committee shall
present a report to the Board, at each regularly scheduled board meeting,
regarding the Bank’s compliance with BSA regulations and the Bank’s BSA
Compliance Program, which shall be recorded in the appropriate minutes of the
board meeting and retained in the Bank’s records.

 

INDEPENDENT TESTING

 

4.             (a)           Within two hundred twenty (220) days of the
effective date of this ORDER, the Bank shall assure that an effective and
comprehensive independent test of compliance with the BSA and 31 C.F.R. Part 103
is conducted by a qualified independent third party. The independent testing
should thereafter be conducted on an annual basis.

 

(b)           The Bank shall provide to the Regional Director and Division a
copy of the written reports documenting the scope of testing procedures
performed, the findings and results made, and any recommendations for
improvement based on those findings. At a minimum, the independent testing shall
include, and the

 

9

--------------------------------------------------------------------------------


 

contract or engagement letter entered into with any third party performing the
testing shall provide for, the following:

 

i.                                          Testing of the Bank’s internal
procedures for monitoring BSA compliance;

 

ii.                                       Testing to ensure all reportable
transactions have been identified and Currency Transaction Reports (“CTRs”) have
been filed within the prescribed time frames;

 

iii.                                    Testing to ensure the Bank is reviewing
all applicable reports;

 

iv.                                   Testing to ensure Bank personnel are
reviewing and monitoring reports for structuring and other suspicious activity
and, if applicable, that appropriate Suspicious Activity Reports (“SARs”) are
filed in a timely manner with the appropriate law enforcement agencies;

 

v.                                      Sampling of large currency transactions
followed by a review of the CTR filings;

 

vi.                                   Testing of the Bank’s monitoring,
analyzing, and filing procedures for high-risk customer accounts including
high-risk MSBs and non-resident aliens, to ensure the

 

10

--------------------------------------------------------------------------------


 

proper filing of CTRs and SARs thereon;

 

vii.                                Testing of the validity and reasonableness
of the customer exemptions granted by the Bank;

 

viii.                             Testing of the Bank’s customer identification
program;

 

ix.                                     Testing of the Bank’s recordkeeping
system for compliance with the BSA;

 

x.                                        Testing to ensure that the Bank is in
compliance with rules and regulations related to:

 

·                          Identifying and reporting suspicious activities;

 

·                          Funds transfer operations;

 

·                          On-going training of appropriate personnel;

 

·                          OFAC restrictions and requirements;

 

·                          High-risk activities related to customers and other
areas of the Bank;

 

·                          Compliance with information sharing requirements;

 

·                          Testing of the accuracy and validity of the automated
large transaction identification system;

 

11

--------------------------------------------------------------------------------


 

·                          Confirming the integrity and accuracy of management
information reports used in the BSA Compliance Program; and

 

·                          Retention of required records.

 

xi.                                     Allowing unrestricted examiner access to
auditor workpapers if testing is conducted by an outside third party.

 

LOOK BACK REVIEW

 

5.             (a)           Within sixty (60) days of the effective date of
this ORDER, the Bank shall develop a written plan (“Plan”) detailing how it will
conduct, with the supervision and oversight of an independent and qualified
auditor, a review of deposit account and transaction activity for the time
period beginning April 17, 2006 through the effective date of this ORDER, to
determine whether suspicious activity involving any accounts of, or transactions
through, the Bank were properly identified and reported in accordance with the
applicable suspicious activity reporting requirements (“Look Back Review” or
“Review”)).

 

(b)           The Plan, and any subsequent contract or engagement letter entered
into with the auditor performing the Review, shall include, at a minimum:

 

12

--------------------------------------------------------------------------------


 

i.                                          The scope of the Review shall
specify the types of accounts and transactions to be reviewed and shall include
the Bank’s cash intensive customers, whether businesses or individuals,
customers with international wire transactions, all customers identified by the
Bank as high risk, customers on whom the Bank has ever filed a suspicious
activity report, and all customers related to any of these types of customers;

 

ii.                                       The methodology for conducting the
Look Back Review, including any sampling procedures to be followed;

 

iii.                                    The resources and expertise to be
dedicated to the Look Back Review;

 

iv.                                   The anticipated date of completion of the
Look Back Review;

 

v.                                      A provision for unrestricted examiner
access to auditor workpapers; and

 

vi.                                   A provision that the auditor will present
the findings from the Look Back Review directly to the Bank’s Board.

 

(c)           The Plan, and any subsequent modifications thereof, shall be
prepared and implemented in a manner

 

13

--------------------------------------------------------------------------------


 

acceptable to the Regional Director and Division. For this purpose, the draft
Plan shall be submitted to the Regional Director and the Division for review and
comment prior to implementation. After consideration of all such comments, and
after adoption of recommended changes, the Board shall approve the Plan, which
approval shall be recorded in the minutes of the Board’s meeting at which
approved.

 

(d)           Within ten (10) days of receipt of written notice from the
Regional Director and the Division indicating acceptability of the Plan, the
Bank shall begin implementation of the Plan and commence the Review in
accordance with the timetable set forth in the Plan.

 

(e)           By the 10th business day of each calendar month in which the
Review is being conducted, the Bank shall provide to the Regional Director and
the Division a written report detailing the actions taken under the Review and
the results obtained since the prior month’s report.

 

(f)            Within thirty (30) days of completion of the Review, the Bank
shall provide a list to the Regional Director and the Division, specifying all
outstanding matters or transactions identified by the Review which have yet to
be reported to FINCEN, and detailing how and when these matters

 

14

--------------------------------------------------------------------------------


 

will be reported in accordance with applicable law and regulation.

 

PREVIOUSLY FILED REPORTS

 

6.             Within sixty (60) days from the effective date of this ORDER, the
Bank shall review all Suspicious Activity Reports previously filed by the Bank
since April 17, 2006 through the effective date of this ORDER, and amend and
resubmit as required any such report that is incomplete or factually inaccurate.

 

DUE DILIGENCE PROGRAM

 

7.             (a)           Within ninety (90) days from the effective date of
this ORDER, the Bank shall develop, adopt, and begin implementation of a written
Customer Due Diligence (“CDD”) Program. The CDD Program and its implementation
shall be prepared and conducted in a manner acceptable to the Regional Director
and Division as determined at subsequent examinations and/or visitations of the
Bank.

 

(b)           At a minimum, the CDD Program shall provide for a risk focused
assessment of the customer base of the Bank to determine the appropriate level
of ongoing monitoring required to assure that the Bank can reasonably detect
suspicious activity, and determine which customers require Enhanced Due
Diligence (“EDD”) necessary for those categories of customers the Bank has
reason to believe pose a heightened risk of illicit

 

15

--------------------------------------------------------------------------------


 

activity. For purposes of this ORDER, a “high-risk MSB” is deemed to be an MSB
which exhibits one or more of the “potentially higher risk indicators,” as set
forth under the Risk Indicators Section of FIL-32-2005, or an MSB which exhibits
traits or characteristics posing a substantially similar or equivalent level of
risk.

 

(c)           At a minimum, the CDD Program shall provide for:

 

i.                                          Risk rating of the Bank’s customers,
specifically including MSBs, based on the potential risk for money laundering or
terrorist financing posed by the customer’s activities, with consideration given
to the purpose of the account, the anticipated type and volume of account
activity, types of products and services offered, and locations and markets
served by the customer;

 

ii.                                       Obtaining, analyzing, and maintaining
sufficient customer information necessary to allow effective suspicious activity
monitoring, including documentation of normal and expected transactions of the
customer;

 

iii.                                    Guidance for documenting the analysis

 

16

--------------------------------------------------------------------------------


 

conducted under the CDD process, including guidance for resolving issues when
insufficient or inaccurate information is obtained;

 

iv.                                   Monitoring procedures required for each
customer category under the BSA/AML risk ratings;

 

v.                                      Guidelines to reasonably assure the
identification and timely, accurate reporting of known or suspected criminal
activity, as required by the suspicious activity reporting provisions of
Part 353 of the FDIC Rules, 12 C.F.R. § 353; and

 

vi.                                   Periodic, risk-based monitoring of
customer relationships to determine whether the original risk profile remains
accurate.

 

(d)           At a minimum, EDD for high-risk MSBs shall include the following
procedures:

 

i.                                          Identification of customers
requiring site visitations and the required frequency of visitations;

 

ii.                                       Identification and proper risk coding
of all MSBs;

 

17

--------------------------------------------------------------------------------


 

iii.                                    Periodic, comprehensive on-site
visitations of all high-risk MSBs;

 

iv.                                   Periodic review of the high-risk MSB’s
anti-money laundering program;

 

v.                                      Review the results of independent
testing of the MSB’s anti-money laundering program;

 

vi.                                   Review the list of all MSB agents that
will be using or receiving services directly or indirectly through the MSB;

 

vii.                                Review the MSB’s written agent management
and termination practices and procedures; and

 

viii.                             Review of the MSB’s written employee screening
practices and procedures.

 

ACCOUNT MONITORING

 

8.             (a)           Within sixty (60) days from the effective date of
this ORDER, the Bank shall adopt and begin implementation of appropriate
policies and procedures for identifying and verifying the type and dollar volume
of transactions in each deposit account that exceed expected levels of customer
cash or wire transfer activity.

 

(b)           The policies and procedures adopted by the Bank shall be prepared
and implemented in a manner acceptable to the

 

18

--------------------------------------------------------------------------------


 

Regional Director and the Division as determined at subsequent examinations or
visitations of the Bank.

 

CORRECTION OF VIOLATIONS

 

9.             Within ninety (90) days from the effective date of this ORDER,
the Bank shall eliminate and/or correct all violations of law or regulation
detailed in the Joint Report of Examination dated May 5, 2008 (“Joint Report”).

 

DISCLOSURE TO SHAREHOLDER

 

10.          Following the effective date of this ORDER, the Bank shall send to
its shareholder a copy or description of this ORDER: (1) in conjunction with the
Bank’s next shareholder communication; or (2) in conjunction with its notice or
proxy statement preceding its next Board of Directors meeting. The description
shall fully describe this ORDER in all material respects. The description and
any accompanying communication, notice or statement shall be sent to Scott D.
Clarke, Assistant Director, Division of Banking, 122 South Michigan Avenue,
Suite 1900, Chicago, Illinois 60603, and to the FDIC’s Registration and
Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429, for review at
least 20 days prior to dissemination to its shareholder. Any changes requested
to be made by the FDIC or the Division shall be made prior to dissemination of
the description, communication, notice or statement.

 

19

--------------------------------------------------------------------------------


 

PROGRESS REPORTS

 

11.          Within thirty (30) days from the end of each calendar quarter
following the effective date of this ORDER, the Bank shall furnish to the
Regional Director and the Division written progress reports signed by each
member of the Board, detailing the actions taken to secure compliance with the
ORDER and the results thereof. Along with each progress report, the Bank shall
also provide reports on the Look Back Review, detailing the findings and actions
taken as required under this ORDER. Such reports may be discontinued when the
corrections required by this ORDER have been accomplished and the Regional
Director and the Division have, in writing, released the Bank from making
further reports.

 

CLOSING PARAGRAPHS

 

The effective date of this ORDER shall be the day of its issuance by the
Division and the FDIC.

 

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

 

The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the Division and the FDIC.

 

Pursuant to delegated authority.

 

20

--------------------------------------------------------------------------------


 

Dated:    December 3, 2008.

 

/s/ Scott D. Clarke

 

/s/ M. Anthony Lowe

Scott D. Clarke

 

M. Anthony Lowe

Assistant Director

 

Regional Director

Division of Banking

 

Chicago Regional Office

Illinois Department of Financial and Professional Regulation

 

Federal Deposit Insurance Corporation

 

21

--------------------------------------------------------------------------------


 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

AND

 

STATE OF ILLINOIS

 

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

 

DIVISION OF BANKING

 

SPRINGFIELD, ILLINOIS

 

 

)

 

In the Matter of

)

STIPULATION AND CONSENT

 

)

TO THE ISSUANCE OF AN

WEST SUBURBAN BANK

)

ORDER TO CEASE AND

LOMBARD, ILLINOIS

)

DESIST

 

)

 

(Illinois Chartered

)

FDIC-08-183b

Insured Nonmember Bank)

)

DB NO. 2008-DB-49

 

)

 

 

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST (“STIPULATION”) by the Federal Deposit Insurance
Corporation (“FDIC”) and Illinois Department of Financial and Professional
Regulation, Division of Banking (“Division”) it is hereby stipulated and agreed
by and among representatives of the FDIC, Division and West Suburban Bank,
Lombard, Illinois, (“Bank”) as follows:

 

1.             The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the

 

--------------------------------------------------------------------------------


 

alleged unsafe or unsound banking practices and violations of law, rule or
regulation related to the Bank Secrecy Act, 31 U.S.C. §§ 5311-5330, and
implementing regulations, including 12 C.F.R. Part 326, Subpart B, and 31 C.F.R.
Part 103, alleged to have been committed by the Bank, and of its right to a
hearing on the charges under Section 8(b) of the Federal Deposit Insurance Act
(“Act”), 12 U.S.C. § 1818(b), and 38 Ill. Adm. Code, Section 392.30, regarding
hearings before the Division, and has knowingly waived those rights;

 

2.             The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the alleged charges of unsafe or unsound banking
practices or violations of law, rule or regulation related to the Bank Secrecy
Act, hereby consents and agrees to the issuance of an ORDER TO CEASE AND DESIST
(“ORDER”) by the FDIC and the Division;

 

3.             The Bank further stipulates and agrees that such ORDER shall be
deemed to be a cease-and-desist order which has become final and unappealable,
and that the ORDER shall become effective immediately after its issuance by the
FDIC and the Division and fully enforceable by the FDIC and the Division
pursuant to the provisions Section 8(i) of the Act, 12 U.S.C. § 1818(i), and
Section 48(6)(b) of the Illinois Banking Act, 205 ILCS 5/48 (6) (the “Illinois
Act”), respectively, subject

 

2

--------------------------------------------------------------------------------


 

only to the conditions set forth in paragraph 4 of this STIPULATION;

 

4.             In the event the FDIC and. the Division accept this STIPULATION
and issue the ORDER, it is agreed that no action to enforce the ORDER will be
taken by the FDIC in the United States District Court or the appropriate Federal
Circuit Court, or by the Division in the appropriate State Circuit Court, unless
the Bank, any of its institution-affiliated parties, as that term is defined in
Section 3(u) of the Act, 12 U.S.C.§ 1813(u), or any of its successors or
assigns, has violated or is about to violate any provision of the ORDER;

 

5.             The Bank hereby waives:

 

(a)           The receipt of a NOTICE;

 

(b)           All defenses and counterclaims of any kind to this proceeding;

 

(c)           A hearing for the purpose of taking evidence on the allegations in
the NOTICE;

 

(d)           The filing of proposed findings of fact and conclusions of law;

 

(e)           A recommended decision of an Administrative Law Judge; and

 

(f)            Exceptions and briefs with respect to such recommended decision.

 

3

--------------------------------------------------------------------------------


 

Dated this 2nd day of December 2008.

 

FEDERAL DEPOSIT INSURANCE

 

WEST SUBURBAN BANK

CORPORATION

 

LOMBARD, ILLINOIS

LEGAL DIVISION

 

 

 

 

 

By:

 

By:

 

 

 

/s/ Richard C. Rowley

 

/s/ Craig R. Acker

Richard C. Rowley

 

Craig R. Acker

Senior Regional Attorney

 

Director

 

 

 

 

 

/s/ Keith W. Acker

 

 

Keith W. Acker

 

 

President and Director

STATE OF ILLINOIS

 

 

DEPARTMENT OF FINANCIAL AND

 

/s/ Earl K. Harbaugh

PROFESSIONAL REGULATION

 

Earl K. Harbaugh

 

 

Director

 

 

 

By:

 

 

 

 

 

 

 

/s/ Ronald J. Kuhn

/s/ Scott D. Clarke

 

Ronald J. Kuhn

Scott D. Clarke

 

Director

Assistant Director

 

 

Division of Banking

 

/s/ Robert W. Schulz

 

 

Robert W. Schulz

 

 

Chairman and Director

 

 

 

 

 

/s/ John G. Williams, Jr.

 

 

John G. Williams, Jr.

 

 

Director

 

 

 

 

 

Comprising the Board of

 

 

Directors of

 

 

WEST SUBURBAN BANK

 

 

LOMBARD, ILLINOIS

 

4

--------------------------------------------------------------------------------